DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an instrument having, inter alia, “…a first support member for allowing the first plane lens antenna to maintain a predetermined distance from an external antenna device including one or more antennas, wherein the first support member is configured to adjust a distance between the external antenna device and the first plane lens antenna in response to a signal requesting a distance adjustment” (claim 1); a control method of an electronic device including a plane lens antenna having the steps of : “receiving, from at least one base station, a first signal strength measurement value of a set-top box device; comparing the first signal strength measurement value with a pre-stored threshold value; controlling an operation of a driving unit in case that the first signal strength measurement value is smaller than the pre-stored threshold value; and receiving, from the at least one base station, a second signal strength measurement value of the set-top box device” (claim 8); or an electronic device having, inter alia, “…the processor to: receive a first signal strength measurement value of a set-top box device from the at least one base station by controlling the communication interface, compare the first signal strength measurement value with a pre- stored threshold value, control an operation of a driving unit in case that the first signal strength measurement value is smaller than the pre-stored threshold value, and receive a second signal strength measurement value . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran et al., Patent No. 10,498,029; Yang et al., Pub. No. 2020/0350680.

                                                        Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844